NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 THOMAS JOHN HEILMAN,                            No. 15-17549

                  Plaintiff-Appellant,           D.C. No. 2:12-cv-01966-JAM-AC

   v.
                                                 MEMORANDUM*
 TODD WASKO,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Thomas John Heilman, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 970

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011). We affirm.

       The district court properly granted summary judgment on Heilman’s

retaliation claim against defendant Wasko stemming from the filing of a rules

violation report because Heilman failed to raise a genuine dispute of material fact

as to whether Wasko’s action was taken with a retaliatory motive or did not

reasonably advance a legitimate correctional goal. See Rhodes v. Robinson, 408
F.3d 559, 567-68 (9th Cir. 2004) (setting forth the elements of a retaliation claim in

the prison context).

       The district court properly dismissed Heilman’s retaliation claims against

Wasko regarding the three 128-B general chronos because Heilman did not

properly exhaust his administrative remedies by submitting a timely grievance

regarding the general chronos. See Woodford v. Ngo, 548 U.S. 81, 93 (2006)

(holding that the “PLRA exhaustion requirement requires proper exhaustion”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009);

see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim . . . .”).

                                          2                                   15-17549
AFFIRMED.




            3   15-17549